Citation Nr: 1540994	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD) and herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

An August 2010 rating decision granted service connection for bilateral hearing loss and a December 2010 rating decision granted service connection for PTSD, representing a full grant of the benefit sought with respect to those claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are longer before the Board.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.


REMAND

With regard to the claim for service connection for hypertension, to include as due to PTSD and herbicide exposure, and the claims for service connection for peripheral neuropathy of the upper and lower extremities, the Veteran underwent a VA examination in December 2008.  While the examiner provided current diagnoses for hypertension and peripheral neuropathy, no etiological or nexus opinions were provided.  Therefore, the Board finds that the December 2008 VA examination report concerning the hypertension and peripheral neuropathy of the upper and lower extremities are incomplete.  The Board finds it necessary to schedule the Veteran for a VA examination regarding the etiology hypertension and peripheral neuropathy of the upper and lower extremities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for COPD, to include as due to herbicide exposure, the Veteran's service medical records show that he reported experiencing shortness of breath on the June 1968 separation examination report of medical history.  The Board notes that VA treatment records show that he was first diagnosed with COPD in December 2007 but the Veteran has reported that he has experienced respiratory difficulties since separation from service in 1968.  To date the Veteran has not been provided a VA examination of the claimed COPD disability, and in view of the evidence, the Board finds it necessary to schedule the Veteran fir a VA medical examination regarding the nature, extent, and etiology of any COPD disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of hypertension.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner must consider and discuss any of the Veteran's reports of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following opinions: 

(a)  Is it as least as likely as not (50 percent or greater probability) that hypertension is related to or had its onset during active service, or within one year following separation from service, to include as being due to herbicide exposure?  In providing the opinion, the examiner should comment on the June 1968 separation examination showing that the Veteran's blood pressure was 114/72. 

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was proximately caused by or is due to service-connected PTSD?

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD? 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed peripheral neuropathy of the upper and lower extremities.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner must consider and discuss any of the Veteran's reports of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide the following information:

(a)  Is a diagnosis of peripheral neuropathy of the upper or lower extremities warranted? If so, is it acute or subacute peripheral neuropathy?

(b)  Is any peripheral neuropathy of the upper and lower extremities at least as likely as not (50 percent or greater probability) related to active service, to include presumed exposure to herbicides during service?

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed COPD.  The examiner must review the claims file and must note that review in the report.  The examiner must consider and discuss any of the Veteran's reports of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should provide the following information:

(a)  Is it as least as likely as not (50 percent or greater probability) that COPD is related to or had its onset during active service, to include as being due to presumed herbicide exposure?

5.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

